Order holding that plaintiff is not entitled to a deficiency judgment reversed on the law and the facts, with costs, and judgment for a deficiency of $311.38 is directed for plaintiff, with costs. The undisputed evidence shows the valuation on the day of the sale of at least $4,000. The total debt, inclusive of principal, interest, taxes, fees, etc., amounted to $4,311.38. In view of this disposition, the appeal from the order denying motion to confirm the referee’s report is dismissed. Lazansky, P. J., Young, Rapper, Carswell and Tompkins, JJ., concur.